Citation Nr: 0335671	
Decision Date: 12/18/03    Archive Date: 12/24/03

DOCKET NO.  02-06 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an effective date earlier than October 14, 
1999, for the grant of service connection for chronic 
giardia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel




INTRODUCTION

The veteran served on active duty from July 1968 to July 
1972.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2001 rating decision by 
the Baltimore, Maryland, Department of Veterans Affairs (VA) 
Regional Office (RO), which assigned an effective date of 
October 14, 1999, after granting service connection for 
chronic giardia. 

By a September 2001 statement, the veteran raised the issue 
of entitlement to an increased rating for chronic giardia, to 
include on an extra-schedular basis.  Since this issue has 
not been considered by the RO, it is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  In August 1995, the RO notified the veteran that his 
claim for service connection for giardiasis was denied; the 
veteran did not file an appeal.

2.  VA hospitalization records note that the veteran was 
admitted on June 30, 1996, with complaints of nausea, 
vomiting, weakness, fatigue and a history of Giardia; the 
diagnoses at discharge in July 1996 included intractable 
nausea and vomiting.

3.  On October 14, 1999, the RO received a statement by the 
veteran that was construed by the RO as a petition to reopen 
the previously denied claim for service connection for 
giardiasis.

4.  On the basis of VA medical treatment and hospitalization 
records and a 2001 VA examination report, the RO subsequently 
established service connection for chronic giardia, effective 
October 14, 1999.




CONCLUSIONS OF LAW

1.  The RO's unappealed August 1995 denial of the veteran's 
claim for service connection for giardiasis is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2003).

2.  An earlier effective date of June 30, 1996, for the grant 
of service connection for chronic giardia is warranted.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.157, 3.400 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law in 
November 2000 and subsequently codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  In 
additions, regulations implementing the VCAA were published 
at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2003).  The VCAA and the implementing regulations are 
applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The Board has found the evidence and information currently of 
record to be sufficient to substantiate entitlement to an 
effective date of June 30, 1996, for the grant of service 
connection for chronic giardia.  Therefore, no further 
development of the record is required to comply with the VCAA 
or the implementing regulations.  (The issue of entitlement 
to an effective date earlier than June 30, 1996, for the 
grant of service connection for chronic giardia is addressed 
in the REMAND that follows the order section of this 
decision.)

Earlier Effective Date

In the present case, the veteran was discharged from active 
military service in July 1972.  In March 1994, the veteran 
submitted a claim for entitlement to service connection for 
giardiasis.  By determination dated in August 1995, the RO 
denied service connection for giardiasis on the basis that no 
evidence had been presented that the claimed disability had 
existed continuously since discharge.  The veteran did not 
appeal this decision.  The determination, therefore, became 
final in August 1996, one year from the date of the notice of 
that determination.  See 38 U.S.C.A. § 7105 and 38 C.F.R. 
§§ 20.302, 20.1103.

On October 14, 1999, the RO received a statement by the 
veteran that was construed as a petition to reopen the claim 
for entitlement to service connection for giardiasis based on 
the submission of new and material evidence.  In a July 2001 
rating decision, following receipt of medical evidence 
(including a June 30, 1996, VA hospitalization record that 
notes a history of giardia and diagnoses of intractable 
nausea and vomiting, the RO established service connection 
for chronic giardia, effective October 14, 1999, the date of 
the filing of the petition to reopen.

The veteran asserts that an earlier effective date for the 
grant of service connection for chronic giardia is in order.  
Specifically, he maintains that he has suffered from giardia 
since his military service and he received VA treatment for 
this disability as early as 1988.


The effective date of direct service connection shall be the 
day following the date of discharge or release from service 
if the claim is received within one year from such date of 
discharge or release.  Otherwise, the effective date will be 
the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.

When there has been a decision by the RO denying a claim of 
service connection, and the claimant has not appealed within 
one year of notice of the denial, that decision becomes final 
and any effective date set for disability compensation based 
on a later grant of the benefit will be the date of receipt 
of the reopened claim or the date entitlement is shown, 
whichever is later.  See 38 C.F.R. §§ 3.156, 3.400(q),(r), 
20.1103 (Emphasis added).  

In some cases, a report of examination or hospitalization may 
be accepted as an informal claim to reopen if it meets the  
requirements of 38 C.F.R. § 3.157.  Under that provision, the 
date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim when such reports 
relate to examination or treatment of a disability for which 
service connection has previously been established or when a 
claim specifying the benefit sought is received within one 
year from the date of such examination, treatment or hospital 
admission.  See 38 C.F.R. § 3.157.

The Board notes, at the outset, that the veteran failed to 
appeal the August 1995 RO denial of service connection for 
giardiasis.  Hence, pursuant to the legal authority cited to 
above, the decision is final.  The Board again emphasizes 
that governing legal criteria provide that the effective date 
of an award based on a claim for compensation which is 
reopened after a final decision by new and material evidence 
will be the date of receipt of claim or the date entitlement 
arose, whichever is later. 38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400(q),(r) (Emphasis added).  It is apparent from the 
record that the veteran formally reopened his claim for 
service connection on October 14, 1999, and was awarded 
service connection in July 2001.  

However, the medical evidence upon which the RO subsequently 
granted the veteran's claim for benefits includes a June 30, 
1996, VA hospitalization report.  This VA medical record 
shows treatment for chronic giardia prior to October 1999 
(and subsequent to August 1995).  This medical evidence 
qualifies as an informal application to reopen the previously 
denied claim of service connection for giardiasis.  See 38 
C.F.R. § 3.157.  

Therefore, the veteran is entitled to an effective date of 
June 30, 1996.


ORDER

An earlier effective date of June 30, 1996, for the grant of 
service connection for chronic giardia is granted.  To this 
extent only, the appeal is granted.


REMAND

With regard to the issue of entitlement to an effective date 
earlier than June 30, 1996, for the grant of service 
connection for chronic giardia, the Board notes that the 
liberalizing provisions of the VCAA and the regulations 
implementing it are applicable.  The record does not reflect 
that the RO has complied with the notification requirements 
of the VCAA or the implementing regulations.  Specifically, 
the RO has not informed the veteran of the evidence and 
information necessary to substantiate his claim for an 
earlier effective date, nor has it adequately informed the 
veteran of the proper time frame in which he may submit such 
evidence.

The Board regrets any further delay in this case.  However, 
for the reasons noted above, the Board concludes that further 
RO action is required prior to appellate disposition.  
Accordingly, the case is hereby REMANDED to the RO via the VA 
Appeals Management Center for the following actions:  

1.  The RO should send a letter to the 
veteran that provides the notice required 
under 38 U.S.C.A. § 5103(a).  In this 
letter the veteran should be informed 
that the evidence necessary to 
substantiate his claim is evidence that 
he submitted a claim to reopen his 
previously denied claim for service 
connection for chronic giardia prior to 
June 30, 1996, and subsequent to August 
4, 1995, or any VA medical evidence 
showing treatment for chronic giardia and 
dated prior to June 30, 1996, and 
subsequent to August 4, 1995 (which may 
qualify as an informal claim for service 
connection).  In addition, the RO should 
inform the veteran that if he provides 
sufficient identifying information, it 
will attempt to obtain pertinent medical 
evidence, such as medical records, on his 
behalf.  Finally, the RO should inform 
the veteran that the evidence and 
information submitted in response to the 
RO's letter must be received within one 
year of the date of the RO's letter and 
that he should inform the RO if he 
desires to waive the one-year period for 
response. 

2.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding records of 
pertinent medical treatment, both 
inpatient and outpatient, from the 
Baltimore VA Medical Center.  If any 
requested records are unavailable, or the 
search for such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims file, 
and the veteran and his representative so 
notified.

3.  The RO should also undertake any 
other development it determines is 
required under the VCAA and implementing 
regulations, to include attempting to 
obtain any pertinent evidence identified, 
but not provided, by the veteran.  

4.  The RO should then readjudicate the 
issue on appeal.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond. 

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
until otherwise notified, but he may furnish additional 
evidence and argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



